Ranney, J.
The form of recognizance adopted by the justice-in this case, is the one enacted by the legislature, and positively directed to be followed. It might have been made more perfect, by requiring the name of the party appealing to be inserted in the body of the recognizance; but the legislature has not seen fit to require it, and magistrates have not deemed it necessary to make the addition. To interfere, at this time, with this practice, would be productive of more mischief than could be balanced by any possible good likely to be accomplished.
The order of the common pleas, quashing the appeal, is reversed,, and the cause remanded for further proceedings.